Case 1:20-cv-01590-RPK-RLM Document 26-2 Filed 04/03/20 Page 1 of 4 PageID #: 292




                               Exhibit A
Case 1:20-cv-01590-RPK-RLM Document 26-2 Filed 04/03/20 Page 2 of 4 PageID #: 293




                     BOP-reported Positive Tests for COVID-19 Nationwide 1

                                  Number of                Number of             Number of Inmate
                    Date
                                Positive Inmates          Positive Staff             Deaths
                 3/19/2020              0                       0                       0
                 3/20/2020              0                       2                       0
                 3/21/2020              1                       2                       0
                 3/22/2020              1                       2                       0
                 3/23/2020              3                       3                       0
                 3/24/2020              6                       3                       0
                 3/26/2020             10                       8                       0
                 3/27/2020             14                       13                      0
                 3/29/2020             19                       19                      0
                 3/28/2020             19                       19                      1
                 3/30/2020             28                       24                      1
                 3/31/2020             29                       30                      1
                 4/1/2020              57                       37                      3
                 4/2/2020              75                       39                      6




  1
   Numbers obtained from www.bop.gov/coronavirus on a daily basis. Media has reported that this website may
  understate the number that have tested positive. This report appears to be accurate, given that, e.g., on April 3,
  2020, the website reports no positive inmates at MDC Brooklyn, but BOP staff have confirmed to the Chief Judge
  of EDNY that as of that date there are 2 positive inmates. Accordingly, this chart likely understates significantly the
  actual number of inmates who have tested positive. BOP does not provide any information on its website as to
  how many tests have actually been administered.
Case 1:20-cv-01590-RPK-RLM Document 26-2 Filed 04/03/20 Page 3 of 4 PageID #: 294




                BOP-reported Positive Tests for COVID-19 Nationwide
   80
   70
   60
   50
   40
   30
   20
   10
    0




             Number of Positive Inmates   Number of Positive Staff    Number of Inmate Deaths




                BOP-reported Positive Tests for COVID-19 Nationwide
   80
   70
   60
   50
   40
   30
   20
   10
    0




            Number of Positive Inmates     Number of Positive Staff        Number of Inmate Deaths
Case 1:20-cv-01590-RPK-RLM Document 26-2 Filed 04/03/20 Page 4 of 4 PageID #: 295




         Percentage of Increase of Infected BOP People (Inmates and Staff)
                                        Since 3/20/2020


                        Percent Increase     Number of Positive       Number of Positive
              Date
                        Since 3/20/2020          Inmates                   Staff
            3/21/2020         50%                   1                        2
            3/23/2020        200%                   3                        3
            3/24/2020        350%                   6                        3
            3/26/2020        800%                  10                        8
            3/27/2020        1250%                 14                       13
            3/29/2020        1800%                 19                       19
            3/30/2020        2500%                 28                       24
            3/31/2020        2850%                 29                       30
            4/1/2020         4600%                 57                       37
            4/2/2020         5600%                 75                       39




                     Percentage of Increase of Infected BOP People
                                  (Inmates and Staff)
            6000%

            5000%

            4000%

            3000%

            2000%

            1000%

              0%
              3/20/2020 3/22/2020 3/24/2020 3/26/2020 3/28/2020 3/30/2020 4/1/2020 4/3/2020
